FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10341

               Plaintiff - Appellee,             D.C. No. 4:11-cr-03823-CKJ

  v.
                                                 MEMORANDUM *
LUIS CARLOS MENDEZ-LEON, a.k.a.
Luis Carlos Leon-Mendez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Luis Carlos Mendez-Leon appeals from the district court’s judgment and

challenges his guilty-plea conviction and 33-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 738 (1967), Mendez-Leon’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Mendez-Leon the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Mendez-Leon waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED. The government’s motion to

allow late filing of its Anders letter is GRANTED.

      DISMISSED.




                                          2                                   12-10341